          Case 2:16-ap-01374-ER                  Doc 130 Filed 06/12/19 Entered 06/12/19 14:15:50                                       Desc
                                                   Main Document    Page 1 of 3



 Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &       FOR COURT USE ONLY
 Email Address



 JEREMY V. RICHARDS (CA SBN 102300)
 GAIL S. GREENWOOD (CA SBN 169939)
 PACHULSKI STANG ZIEHL & JONES LLP
 10100 Santa Monica Blvd., 13th Floor
 Los Angeles, CA 90067
 Telephone: 310/277-6910
 Facsimile: 310/201-0760
 E-mail: jrichards@pszjlaw.com
  ggreenwood@pszjlaw.com



      Individual appearing without attorney
      Attorney for: Bradley D. Sharp, Plan Administrator

                                       UNITED STATES BANKRUPTCY COURT
                         CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION DIVISION

 In re:                                                                       CASE NO.: 2:16-ap-01374-ER

LIBERTY ASSET MANAGEMENT                                                      CHAPTER: 11
CORPORATION, a California corporation,
                                                                              NOTICE OF MOTION FOR:
BRADLEY D. SHARP, PLAN                                                        PLAN ADMINISTRATOR’S MOTION TO
ADMINISTRATOR UNDER THE                                                       REOPEN ADVERSARY PROCEEDING
CONFIRMED FIRST AMENDED CHAPTER                                               AND SCHEDULE TRIAL
11 PLAN OF LIQUIDATION DATED
JANUARY 31, 2018 FOR LIBERTY ASSET
MANAGEMENT CORPORATION,
Plaintiff,                                                                    (Specify name of Motion)

vs.                                                                           DATE: 07/09/2019
                                                                              TIME: 10:00 am
                                                                              COURTROOM: 1568
TSAI LUAN HO, an individual,
                                                                              PLACE: Edward R. Roybal Fed. Building & Courthouse
Defendant.
                                                                                       255 E. Temple Street, Suite 1560
                                                              Debtor(s).               Los Angeles, CA 90012

                       TSAI LUAN HO AND ALL PARTIES ENTITLED TO NOTICE.
1. TO (specify name): _____________________________________________________________________________

2. NOTICE IS HEREBY GIVEN that on the following date and time and in the indicated courtroom, Movant in the above-
   captioned matter will move this court for an Order granting the relief sought as set forth in the Motion and
   accompanying supporting documents served and filed herewith. Said Motion is based upon the grounds set forth in
   the attached Motion and accompanying documents.

3. Your rights may be affected. You should read these papers carefully and discuss them with your attorney, if you
   have one. (If you do not have an attorney, you may wish to consult one.)




           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                             Page 1                          F 9013-1.1.+($5,1*NOTICE
       Case 2:16-ap-01374-ER                   Doc 130 Filed 06/12/19 Entered 06/12/19 14:15:50                                       Desc
                                                 Main Document    Page 2 of 3


4. Deadline for Opposition Papers: This Motion is being heard on regular notice pursuant to LBR 9013-1. If you wish
   to oppose this Motion, you must file a written response with the court and serve a copy of it upon the Movant or
   Movant’s attorney at the address set forth above no less than fourteen (14) days prior to the above hearing date. If
   you fail to file a written response to this Motion within such time period, the court may treat such failure as a waiver of
   your right to oppose the Motion and may grant the requested relief.

5. Hearing Date Obtained Pursuant to Judge’s Self-Calendaring Procedure: The undersigned hereby verifies that
   the above hearing date and time were available for this type of Motion according to the judge’s self-calendaring
   procedures.


Date: 06/12/2019                                                               PACHULSKI STANG ZIEHL & JONES LLP
                                                                               Printed name of law firm




                                                                               /s/ Gail S. Greenwood
                                                                                Signature


                                                                               Gail S. Greenwood
                                                                               Printed name of attorney




         This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                        Page 2                              )+($5,1*127,&(
       Case 2:16-ap-01374-ER                   Doc 130 Filed 06/12/19 Entered 06/12/19 14:15:50                                       Desc
                                                 Main Document    Page 3 of 3



                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
 150 California Street, 15th Floor, San Francisco, California 94111


A true and correct copy of the foregoing document entitled: NOTICE OF MOTION FOR (specify name of motion)
 PLAN ADMINISTRATOR’S MOTION TO REOPEN ADVERSARY PROCEEDING AND SCHEDULE TRIAL
_______________________________________________________________________________________________
 [Docket No. 129]
_______________________________________________________________________________________________
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
06/12/2019 , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:
Gail S Greenwood ggreenwood@pszjlaw.com, rrosales@pszjlaw.com; James Andrew Hinds jhinds@jhindslaw.com,
mduran@jhindslaw.com; Jeremy V Richards jrichards@pszjlaw.com, bdassa@pszjlaw.com; imorris@pszjlaw.com;
Paul R Shankman pshankman@jhindslaw.com, mduran@jhindslaw.com; Rachel M Sposato rsposato@jhindslaw.com,
mduran@jhindslaw.com;United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov; James S Yan jsyan@msn.com
                                                                           Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 06/12/2019 , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

Benjamin Kirk 2648 E. Workman Ave. #3001, West Covina, CA 91791




                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 06/12/2019 , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
VIA OVERNIGHT MAIL: Honorable Ernest M. Robles U.S. Bankruptcy Court, CD of California
Edward R. Roybal Fed Bldg and Courthouse 255 E. Temple Street, Suite 1560 / CR 1568, Los Angeles, CA 90012

VIA EMAIL: James Andrew Hinds jhinds@jhindslaw.com
                                                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 06/12/2019        Matt Renck                                                        /s/ Matt Renck
 Date                      Printed Name                                                     Signature


         This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                        Page 3                             )+($5,1*127,&(
